 

Exhibit 10.1

 

 

Executive Employment Agreement

 

ARIAD Pharmaceuticals, Inc. (the “Company”) a Delaware corporation, and Elona
Kogan (the “Employee”) enter into the following Executive Employment Agreement
as of the 15th day of July, 2016 (hereafter, the “Agreement”).

 

WHEREAS, the Company wishes to offer the Employee employment according to the
following terms and conditions;

 

WHEREAS, the Employee wishes to accept employment with the Company on such
terms; and

 

WHEREAS, the parties mutually intend that this Agreement shall be the sole
agreement between them concerning the Company’s employment of the Employee and
the terms and conditions of such employment.

 

NOW, THEREFORE, the Company and the Employee agree as follows:

 

1.            Employment, Duties and Acceptance.

 

1.1           The Company hereby employs the Employee to render full-time
services to the Company, and to perform such duties as the Company shall
reasonably direct Employee to perform. The Employee’s initial title shall be
Senior Vice President, General Counsel, responsible for legal operations, and
Employee initially shall report directly to the Chief Executive Officer, unless
and until the Chief Executive Officer shall change such title or reporting
relationship, in his or her sole discretion.

 

1.2           The principal place of employment of the Employee hereunder shall
be in the greater Boston, Massachusetts area. Employee acknowledges that, from
time to time, Employee may be required to provide services to the Company
outside of the Boston, Massachusetts area.

 

1.3           Notwithstanding anything to the contrary herein, although the
Employee shall provide services as a full-time employee, it is understood that
the Employee may (a) have an academic appointment and (b) participate in
professional activities (collectively, “Permitted Activities”); provided,
however, that such Permitted Activities do not interfere with the Employee’s
duties to the Company.

 

1.4           The Employee represents and affirms that, as of the Effective Date
(as defined in Section 2), Employee does not have any other contractual
obligations to any other Person that would prohibit or limit Employee’s
employment with the Company or that would conflict with the terms of this
Agreement, except for the duty not to use or disclose another Person’s
confidential information without authorization.  Employee further acknowledges
that the Company instructs Employee not to bring to the Company or use or
disclose in the course of Employee’s employment with the Company any
confidential information belonging to another Person, without that Person’s
express authorization.

 

1.5           The Employee acknowledges and agrees that employment with the
Company and receipt of the payments, benefits, and other terms set forth in this
Agreement are contingent upon satisfactory completion and passing of the
Company’s standard HR intake procedures, including completion of an employment
application and other new employee forms, authorization to work in the United
States, background check, verification of employment history, educational and
professional licenses, degrees and/or credentials, and verification of any other
professional qualifications that Employee’s responsibilities at the Company may
warrant.

 

 1 

 

 

Exhibit 10.1

 

 

2.            Term of Employment.

 

The term of the Employee’s employment under this Agreement shall commence on
July 15, 2016 (the “Effective Date”), and shall end on December 31, 2018, unless
sooner terminated pursuant to Section 4 or 5 of this Agreement; provided,
however, that this Agreement shall automatically be renewed for successive
one-year terms absent ninety (90) days written notice by either party to
terminate the Employee’s employment. The date on which the Employee’s employment
ends, regardless of the reason for the termination, shall be called the
“Termination Date.”

 

3.            Compensation.

 

3.1           As full compensation for all services to be rendered pursuant to
this Agreement, the Company agrees to pay the Employee a base salary at the
fixed rate of $430,000 per year, and increased each year, by amounts, if any, to
be determined by the Company, in its sole discretion, payable in equal biweekly
installments, less such deductions or amounts to be withheld as shall be
required by applicable law and regulations.

 

3.2           The Employee shall be eligible to receive an annual discretionary
bonus (“Discretionary Bonus”), in accordance with the annual incentive program
applicable generally to officers of the Company. The target for such
Discretionary Bonus shall be forty-five percent (45%) of the Employee’s annual
base salary (“Discretionary Bonus Target”); provided that the Company may elect
to pay a greater or lesser bonus in any year, in its sole discretion, based on
the assessment of Employee’s individual performance objectives and the Company’s
annual financial and operating objectives, performance, and other factors as the
Company may determine appropriate. Any Discretionary Bonus payable under this
Section 3.2 shall be paid to the Employee no later than March 15th of the year
following the year in which such Discretionary Bonus is earned, and will be
pro-rated based on the number of days employed during the remainder of the
calendar year following the Effective Date. Notwithstanding Sections 6.1 and
6.2, in order to receive the Discretionary Bonus, Employee must be employed by
the Company on the date the Discretionary Bonus is paid.

 

3.3           Subject to the approval of the Compensation Committee and as soon
as practicable following the Effective Date, the Company shall grant the
Employee in accordance with the Company’s equity incentive plan then in effect
(the “Equity Plan”) and the terms and conditions set forth in the Company’s
customary award agreement:

 

3.3.1           Stock options to purchase 200,000 shares of the Company’s common
stock, with an exercise price equal to the fair market value of the Company’s
common stock on the date of grant.  The options shall be subject to a four-year
vesting schedule, vesting as to 25% of the shares on the first anniversary of
the Effective Date and the remainder pro rata every three months thereafter for
36 months.  Any portion of the option that is unvested as of the Termination
Date shall be forfeited to the Company on the Termination Date, except as set
forth in Sections 6.1 and 6.2; and

 

3.3.2           Restricted stock units for 100,000 shares of the Company’s
common stock, which shall vest with respect to one-third of the shares of the
first, second and third anniversary of the Effective Date. The underlying shares
of the Company’s common stock shall be issued as soon as practicable following
each vesting date. Unvested restricted stock units shall be forfeited to the
Company on the Termination Date, except as set forth in Sections 6.1 and 6.2.

 

3.4           The Employee shall be eligible to participate in any incentive
plan, stock-based compensation plan, bonus, deferred or extra compensation plan,
pension, group health, disability, long-term care, life, paid time off,
insurance or other so-called “fringe” benefits, which the Company provides for
its executives at the comparable level. The terms of any such benefits will be
governed by the applicable plan documents and Company policies in effect from
time to time.

 

 2 

 

 

Exhibit 10.1

 

 

3.5           In accordance with the Company’s travel and expense policies in
effect, the Company shall reimburse the Employee for all reasonable travel and
other expenses incurred by the Employee in connection with the performance of
his or her duties and obligations under this Agreement.

 

3.6           The Employee agrees to abide by the Company’s Incentive
Compensation Recoupment Policy and Stock Ownership Policy and such other
policies as the Company may adopt from time to time generally for senior
executives.

 

3.7           Subject to prior written approval by the Company, the Company
shall pay or reimburse the following expenses that Employee may incur in
connection with her relocation to the greater Boston, Massachusetts area within
twelve (12) months of the Effective Date: (a) the reasonable direct
out-of-pocket costs of transporting the Employee, the Employee’s immediate
family and the Employee’s household items and two Motor Vehicles from the
Employee’s current residence to a new residence in the greater Boston,
Massachusetts area, including storage of such household items for a period of no
more than twelve (12) months from the Effective Date; (b) the reasonable travel
expenses for the Employee related to travel to and from the greater Boston,
Massachusetts area during the temporary housing period described in the next
clause, including up to two (2) trips for the Employee’s family; (c) the
reasonable costs of rent and primary services associated with temporary housing
for the Employee and her family at an approved location in the greater Boston,
Massachusetts area for a period of no more than twelve (12) months from the
Effective Date; and (d) except as described in the next succeeding sentence, the
reasonable closing costs associated with the Employee’s sale of her existing
residence, so long as the sale occurs before the first anniversary of the
Effective Date, and purchase of a new residence in the greater Boston,
Massachusetts area, so long as the purchase takes place before the first
anniversary of the Effective Date. The following closing costs will not be paid
by the Company: (i) real estate and other taxes; (ii) insurance premiums other
than title insurance; (iii) brokerage fees and commissions in connection with
the purchase of a new residence; and (iv) commitment fees and prepaid interest
(i.e., “points”) in excess of two percent (2%). Should Employee leave the
Company before the first anniversary of the Effective Date all relocation monies
used must be paid back to the Company.

 

3.8           To facilitate the Employee’s transition to the Company, the
Company shall provide the Employee with a one-time transition advance (the
“Advance”) in the gross amount of $100,000, less such deductions or amounts to
be withheld as shall be required by applicable law and regulations, payable as
follows: fifty percent (50%) in the next regularly scheduled payroll following
thirty (30) days after the Effective Date and the remaining fifty percent (50%)
in the regularly scheduled payroll six (6) months after the Effective Date.
Notwithstanding the foregoing, (i) if the Employee terminates her employment
before the second anniversary of the Effective Date, except as provided pursuant
to Section 5.1(a) herein, or (ii) the Company terminates Employee’s employment
for Cause at any time pursuant to Section 4.1(c) herein, then the Employee shall
be obligated to repay the Advance within thirty (30) days of such termination.
If the Employee remains employed with the Company in good standing as of the
second anniversary of the Effective Date, then the Advance shall no longer be
subject to repayment by the Employee.

 

4.            Termination by the Company.

 

4.1           The Company may terminate the Employee’s employment at any time
upon the occurrence of any of the following:

 

(a)          The Employee shall die while employed by the Company.

 

(b)          The Employee shall become physically or mentally disabled, whether
totally or partially, so that the Employee is unable substantially to perform
his or her services

 

 3 

 

 

Exhibit 10.1

 

 

hereunder for (i) a period of one-hundred eighty (180) consecutive days, or (ii)
for shorter periods aggregating one-hundred eighty (180) days during any twelve
(12) month period.

 

(c)          The Employee acts in a manner that provides Cause for termination,
as determined in the sole discretion of the Company. If the conduct constituting
Cause hereunder is susceptible to cure, the Company shall provide the Employee
written notice of termination pursuant to this Section 4, and Employee shall
have thirty (30) days to cure or remedy such failure or breach, in which case
Employee’s employment shall not be terminated.  If the conduct is not
susceptible to cure as determined by the Company in its sole discretion, the
Employee’s employment shall terminate upon written notice by the Company.

 

(d)          The Company elects to terminate the Employee’s employment not due
to the death or disability of the Employee or in circumstances not constituting
Cause. The Company shall provide thirty (30) days’ notice of such termination,
provided, however, that Company may elect to pay Employee in lieu of providing
notice.

 

5.            Termination by the Employee.

 

5.1           The Employee may terminate Employee’s employment, within thirty
(30) days of the initial occurrence of either of the following:

 

(a)          A material breach of the terms of this Agreement by the Company and
such breach continues for thirty (30) days after the Employee gives the Company
written notice of such breach and an opportunity to cure it.

 

(b)          The Employee elects to terminate the Employee’s employment in all
other circumstances not constituting a material breach that is not cured by the
Company (as set forth in Section 5.1(a)).

 

6.            Compensation on Termination.

 

6.1           Termination by the Company Pursuant to Section 4.1(d) or by the
Employee Pursuant to Section 5.1(a). If the Employee executes a separation
agreement and release of claims in the Company’s standard form (the “Separation
Agreement”) and (i) the Company terminates the Employee’s employment pursuant to
Section 4.1(d) or (ii) the Employee terminates Employee’s employment pursuant to
Section 5.1(a), then, subject to compliance with Sections 7, 8, and 9 below: (1)
the Company shall continue to pay Employee’s then-current base salary for the
period of twelve (12) months (the “Severance Period”); (2) the Company shall pay
the Employee an amount equal to any earned and accrued but unpaid Discretionary
Bonus for the prior fiscal year which has not been previously paid; (3) all
equity awards outstanding as of the Termination Date except for performance
awards for which the performance has not yet been achieved as of the Termination
Date shall vest as of the Termination Date to the extent that the equity award
would have vested during the Severance Period; the remainder of the unvested
equity awards and performance awards shall be forfeited on the Termination Date;
and (4) the Company shall continue to pay its share of the costs for Employee’s
coverage under the Company’s group health insurance plan for twelve (12) months
from the Termination Date (the “COBRA Continuation Period”), provided Employee
makes an effective COBRA election regarding group health insurance.  Except as
otherwise required under Section 13.2, all monetary payments referenced in this
Section 6.1 shall be paid in equal installments over the course of the Severance
Period beginning on the first regular pay date following the effective date of
the Separation Agreement.  The Employee will not be eligible for any payments or
benefits under the following Section 6.2, if Employee is eligible to receive
payments and benefits under this Section 6.1; provided, however, that if
Employee commences receiving payments and benefits under this Section 6.1 and a
Change in Control occurs within three (3) months of the Termination Date, the
Company shall pay Employee the

 

 4 

 

 

Exhibit 10.1

 

 

payments and benefits set forth in Section 6.2, less any payments and benefits
received to date by the Employee under this Section 6.1. If Employee obtains
alternate group health insurance benefits during the COBRA Continuation Period,
Employee shall immediately notify Company in writing and Company shall no longer
be obligated to pay its share of the costs for continuing Employee’s coverage
under the Company’s group health insurance plan.

 

6.2           Termination in the Event of a Change in Control. In the event of a
consummation of a Change in Control of the Company, and if, upon such occurrence
or within the period of one (1) year following such occurrence or three (3)
months before a Change in Control, (i) the Company provides notice of
non-renewal pursuant to Section 2, the Company terminates the Employee’s
employment pursuant to Section 4.1(d), or the Employee resigns for Good Reason,
and (ii) the Employee executes a Separation Agreement, then, subject to
compliance with Sections 7, 8, and 9 below: (1) the Company shall pay Employee
an amount equal to two (2) times the sum of the Employee’s then-current base
salary and Discretionary Bonus Target; (2) the Company shall pay the Employee an
amount equal to any earned and accrued but unpaid Discretionary Bonus for the
prior fiscal year which has not been previously paid; (3) all equity awards
outstanding as of the Termination Date shall vest in full, except for
performance awards for which the performance has not been achieved as of the
Termination Date; (4) all performance awards outstanding as of the Termination
Date for which performance has not been achieved shall be deemed earned as of
the Termination Date at the greater of actual performance or target and shall
vest on the Termination Date as to the number of shares earned; and (5) the
Company shall continue to pay its share of the costs for Employee’s coverage
under the Company’s group health insurance plan for a period of eighteen (18)
months (the “Change in Control COBRA Continuation Period”), provided Employee
makes an effective COBRA election regarding group health insurance.  Except as
otherwise required under Section 13.2, all monetary payments referenced in this
Section 6.2 shall be made in a lump sum on the first regularly scheduled payroll
following the effective date of the Separation Agreement.  If Employee obtains
alternate group health insurance benefits during the Change in Control COBRA
Continuation Period, Employee shall immediately notify Company in writing and
Company shall no longer be obligated to pay its share of the costs for
continuing Employee’s coverage under the Company’s group health insurance plan.
Notwithstanding the foregoing in the event the equity awards are not assumed or
substituted and are cancelled in connection with a Change in Control without the
substitution of a cash payment all equity awards shall vest in full immediately
prior to the Change in Control (and the performance awards shall be deemed
vested and earned as to the number of shares set forth in (4) above).

 

6.3           All Other Terminations. If the Company terminates Employee’s
employment due to the death or disability of the Employee or for Cause pursuant
to Sections 4.1(a), (b) or (c) or the Employee terminates Employee’s employment
pursuant to Section 5.1(b), Employee shall only receive payment for all earned
and/or vested benefits and wages pursuant to the terms of the underlying benefit
plans and programs and all applicable laws through the Termination Date, and
Employee shall not be entitled to any of the other payments and benefits set
forth in Sections 6.1 or 6.2.

 

7.            Confidentiality.

 

7.1           The Employee acknowledges that, during the course of performing
Employee’s services hereunder, the Company shall disclose to Employee
Confidential Information.  

 

7.2           The Employee acknowledges that the Company’s business is extremely
competitive, dependent in part upon the maintenance of secrecy, and that any
disclosure of Confidential Information would result in serious irreparable harm
to the Company.

 

7.3           The Employee agrees that Confidential Information only shall be
used by the Employee in connection with Employee’s activities hereunder as an
employee of the Company, and shall not be used in any way that is detrimental to
the Company.

 

 5 

 

 

Exhibit 10.1

 

 

7.4           The Employee agrees not to disclose, directly or indirectly, any
Confidential Information to any third Person, other than representatives or
agents of the Company.  

 

7.5           The Employee may disclose any Confidential Information that is
required to be disclosed by law, government regulation or court order.  If
disclosure is required, the Employee shall give the Company advance notice so
that the Company may seek a protective order or take other action reasonable in
light of the circumstances. Additionally, the Employee may disclose a Company
trade secret in confidence to an attorney or federal, state or local government
official solely for the purpose of reporting or investigating a suspected
violation of law or in a filing in a lawsuit made under seal consistent with the
Company’s Standard Operating Procedure on Compliance Violations.

 

7.6           Upon termination of Employee’s employment, regardless of the
reason for termination, the Employee shall promptly return to the Company all
materials, whether in electronic or hardcopy format, containing Confidential
Information, as well as data, records, reports and other property, furnished by
the Company to the Employee or produced by the Employee in connection with
services rendered hereunder.

 

7.7           The terms of this Section 7 are in addition to, and not in lieu
of, any statutory or other contractual or legal obligation that Employee may
have relating to the protection of the Company’s Confidential Information.

 

7.8           The Employee shall continue to be bound by the terms of the
confidentiality provisions contained in this Section 7 following the termination
of Employee’s employment, regardless of the reason for termination.

 

8.            Inventions Discovered by the Employee While Performing Services
Hereunder.

 

8.1           During Employee’s employment with the Company, the Employee shall
promptly disclose to the Company any Inventions, whether patentable,
copyrightable or not, made, conceived, developed or first reduced to practice by
the Employee, either alone or jointly with others, while performing services for
the Company. Without limiting the foregoing, Employee also acknowledges that all
original works of authorship which are made by Employee (solely or jointly with
others) within the scope of the Employee’s employment or which relate to the
business of the Company and which are protectable by copyright are “works made
for hire” pursuant to the United States Copyright Act (17 U.S.C. § 101).
Employee hereby assigns to the Company all of Employee’s right, title and
interest in and to any such Inventions.  During and after the Employee’s
employment with the Company, the Employee shall execute any documents necessary
to perfect the assignment of such Inventions to the Company and to enable the
Company to apply for, obtain, and enforce patents and copyrights in any and all
countries on such Inventions. The Employee hereby irrevocably designates the
Chief Intellectual Property Officer of the Company, or other person performing
such function, as Employee’s agent and attorney-in-fact to execute and file any
such document and to do all lawful acts necessary to apply for and obtain
patents and copyrights and to enforce the Company’s rights under this paragraph.

 

8.2           With respect to any Inventions, and work of any similar nature
(from any source), whenever created, which Employee has not conceived, reduced
to practice or developed during the period while Employee is performing services
for the Company, but which Employee provides to the Company or incorporates in
any Company product or system, Employee hereby grants to the Company a
royalty-free, fully paid-up, non-exclusive, perpetual and irrevocable license
throughout the world to use, modify, create derivative works from, disclose,
publish, translate, reproduce, deliver, perform, sell, license, dispose of, and
to authorize others so to do, all such Inventions. Employee shall not include in
any Inventions Employee delivers to the Company or uses on its behalf, without
the prior written approval of the Company, any material which is or shall be
patented, copyrighted or trademarked by

 

 6 

 

 

Exhibit 10.1

 

 

Employee or others unless Employee provides the Company with the written
permission of the holder of any patent, copyright or trademark owner for the
Company to use such material in a manner consistent with then-current Company
policy.

 

8.3           This Section 8 shall survive the termination of Employee’s
employment, regardless of the reason for termination.

 

9.            Non-Competition and Non-Solicitation.

 

During the Employee’s employment with the Company and for a period of one (1)
year following the Termination Date: (a) the Employee shall not in the United
States or in any country in which the Company shall then be doing business,
directly or indirectly, enter the employ of, or render any services to, any
person, firm or corporation engaged in any business that is Competing with the
business of the Company or of any of its Subsidiaries or Affiliates of which the
Employee may become an employee or officer during the Employee’s employment with
the Company; Employee shall not engage in such business on Employee’s own
account; and Employee shall not become interested in any such business, directly
or indirectly, as an individual, partner, shareholder, director, officer,
principal, agent, employee, trustee, consultant, or any other relationship or
capacity; provided, however, that nothing contained in this Section 9 shall be
deemed to prohibit the Employee from acquiring, solely as an investment, up to
two percent (2%) of the shares of capital stock of any Competing public
corporation or from being employed by or associated with (including serving as a
consultant to) a subsidiary, division, department, unit or affiliate (each, a
“Unit”) of an entity if that Unit is not engaged in any business which is
Competing with the business of the Company, irrespective of whether some other
Unit of such entity engages in such competition; and (b) the Employee nor any
Affiliate of the Employee shall not, directly or indirectly, solicit, entice or
persuade, or attempt to solicit, entice or persuade, any directors, key
advisors, officers or employees of or consultants to the Company (collectively,
“Associates of the Company”) to leave the services of the Company for any
reason.  This non-solicitation provision shall not apply to Associates of the
Company who previously terminated their relationship with the Company. The above
covenants will apply to the Employee, regardless of the circumstances under
which the employment ends.

 

9.1           If the Employee commits a breach, or threatens to commit a breach,
of any of the provisions of this Section 9, the Company shall have the following
rights and remedies:

 

9.1.1           The right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to the Company and that money damages shall not provide an
adequate remedy to the Company; and

 

9.1.2           The right and remedy immediately to cease providing the salary
continuation payments and other benefits under Sections 6.1 and 6.2 of this
Agreement and to require the Employee to repay to the Company any such payments
and benefits that already have been provided as of the time the Company learns
of Employee’s breach of this Section 9; provided, however, that if the Employee
challenges pursuant to Section 12.2 the Company’s enforcement of the provisions
of Section 9 and the cessation of salary continuation payments and other
benefits under this Section 9.1.2 and the Employee prevails in such action, the
Company shall pay the Employee any salary continuation payments and other
benefits that were withheld.

 

9.1.3           The right and remedy and to require the Employee to account for
and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits (collectively “Benefits”) derived or received by
the Employee as the result of any transactions constituting a breach of any of
the provisions of the preceding paragraph, and the Employee hereby agrees to
account for and pay over such Benefits to the Company.

 

 7 

 

 

Exhibit 10.1

 

 

9.1.4           The one (1) year post-termination restriction period shall be
tolled during any period of such breach or threatened breach.

 

Each of the rights and remedies enumerated above shall be independent of the
other, and shall be severally enforceable, and all of such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity.

 

9.2           If any of the covenants contained in Section 7, 8 or 9, or any
part thereof, is hereafter construed to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect without regard to the invalid portions.

 

9.3           If any of the covenants contained in Section 7, 8 or 9, or any
part thereof, is held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision and, in its reduced form, such provision shall then be
enforceable.

 

9.4           The covenants in Sections 7, 8, and 9 are conditions of Employee’s
employment with the Company, and they are not tied to Employee’s performance of
any particular position, role or job; therefore, the covenants in Sections 7, 8,
and 9 shall survive any change in Employee’s position, title, compensation,
benefits, role, or responsibilities and shall remain in full force and effect
following any such change.

 

10.           Indemnification.

 

The Company shall indemnify the Employee, to the maximum extent permitted by
applicable law, against all costs, charges and expenses incurred or sustained by
Employee in connection with any action, suit or proceeding to which Employee may
be made a party by reason of being an officer, director or employee of the
Company or of any Subsidiary or Affiliate of the Company. The Company shall
provide at its expense, subject to its availability upon reasonable terms,
directors and officers insurance for the Employee in reasonable amounts. The
Company shall make, in its sole discretion, determination with respect to (a)
the availability of insurance upon reasonable terms and (b) the amount of such
insurance coverage.

 

11.           Notices.

 

All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if sent by facsimile (delivery confirmed by such service), private
overnight mail service (delivery confirmed by such service), registered or
certified mail (return receipt requested), electronic mail (upon confirmation of
receipt) or delivered personally, as follows (or to such other address as either
party shall designate by notice in writing to the other in accordance herewith):

 

If to the Company:

 

ARIAD Pharmaceuticals, Inc.

26 Landsdowne Street

Cambridge, Massachusetts 02139

Attention: General Counsel

Telephone: (617) 494-0400

Fax: (617) 494-1828

Email:

 

 8 

 

 

Exhibit 10.1

 

 

If to the Employee:

 

Elona Kogan

26 Landsdowne Street

Cambridge, MA 02139
Telephone:

Email:

 

12.           General.

 

12.1         This Agreement shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts.

 

12.2         Other than actions for injunctive relief, including a civil seizure
order under the Defend Trade Secrets Act, all disputes arising out Employee’s
employment with the Company and/or this Agreement must be submitted for
resolution by mandatory, binding arbitration under the Federal Arbitration Act.
Binding confidential and private arbitration under this Agreement shall be
conducted before a neutral arbitrator selected by both parties from JAMS in
Boston, Massachusetts. A request for arbitration must be submitted within the
appropriate statute of limitations period under Massachusetts law. After a
request for arbitration is submitted, the parties will promptly select a date or
dates for arbitration. Thereafter, JAMS administration will give to the parties
the names of five arbitrators who are qualified, not conflicted, and can hear
the matter on the date(s) selected. Each party will independently rank each
arbitrator from one to five, with one representing the most desirable arbitrator
and five representing the least desirable arbitrator, and will forward such
ranking to JAMS administration confidentially. JAMS will then select the
arbitrator with the highest combined rank. Where the dispute proceeds to actual
arbitration, the Employee and the Company agree: (i) to engage in a one-day
arbitration; (ii) to exchange documents in advance of such arbitration; and
(iii) to limit each party to one (1) deposition at the arbitration. For all
disputes arbitrated in this manner, the Arbitrator shall, within thirty (30)
days after the conclusion of the arbitration, issue a brief written opinion
setting forth the factual and legal findings and conclusions on which his or her
decision is based. The Arbitrator will be empowered to award either party any
remedy at law or equity that the party would otherwise have been entitled to had
the matter been litigated in court including, but not limited to, general,
special, and punitive damages, injunctive relief, costs and attorney’s fees;
provided, however, that the authority to award any remedy is subject to whatever
limitations, if any, exist in the applicable law on such remedies. The
Arbitrator shall have no jurisdiction to issue any award contrary to or
inconsistent with the law, including the statute at issue.

 

12.3         The Section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

12.4         This Agreement sets forth the entire agreement and understanding of
the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. Neither party has made any representation, promise or
inducement that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

 

12.5         The provisions hereof shall inure to the benefit of, and be binding
upon and assignable to, successors of the Company by way of merger,
consolidation or sale. The Employee may not assign or delegate to any third
person the Employee’s obligations under this Agreement. The rights and benefits
of the Employee under this Agreement are personal to the Employee and no such
right or benefit shall be subject to voluntary or involuntary alienation,
assignment or transfer. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise)

 

 9 

 

 

Exhibit 10.1

 

 

to all or substantially all of the business and/or assets of the Company
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would have been required to perform it if no
such succession had taken place. As used in this Agreement, “the Company” shall
mean both the Company as defined above and any such successor that assumes and
agrees to perform this Agreement, by operation of law or otherwise.

 

12.6         This Agreement may be amended, modified, superseded, canceled,
renewed or extended, and the terms or covenants hereof may be waived only by a
written instrument executed by the parties hereto or in the case of a waiver, by
the party waiving compliance. In order to be effective, any such modification or
amendment must be signed by the Company’s Chief Executive Officer; Employee
acknowledges that no other officer, employee, director or representative is
authorized to modify or amend the terms of this Agreement. The failure of a
party at any time or times to require performance of any provision hereof shall
in no manner affect the right at a later time to enforce the same. No waiver by
a party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.

 

12.7         During and after Employee’s employment, Employee shall cooperate
fully with the Company in the defense or prosecution of any claims or actions
now in existence or which may be brought in the future against or on behalf of
the Company which relate to events or occurrences that transpired while Employee
was employed by the Company. Employee’s full cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times. During and after Employee’s
employment, Employee also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Employee was employed by the Company. The Company shall
reimburse Employee for any reasonable out-of-pocket expenses incurred in
connection with the Employee’s performance of obligations pursuant to this
Section 12.7.

 

13.           Section 409A.

 

13.1         Notwithstanding any other provision to the contrary, the parties
agree that amounts payable under the Agreement shall be interpreted to comply
with or be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) consistent with the intentions set forth in this Section 13.

 

13.2         Salary continuation payments that may become payable under either
Section 6.1 or Section 6.2 are intended to be exempt from Section 409A to the
maximum extent permitted under (a) the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations (to the extent of such
payments made from the Termination Date, as the case may be, through March 14th
of the calendar year following such separation) and (b) the “separation pay due
to involuntary separation from service” rule set forth in Section
l.409A--1(b)(9)(iii) of the Treasury Regulations (to the extent that such
payments made after said March 14th). For purposes of the Agreement, each
payable and benefit payable hereunder is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

 

13.3         Continued Company-paid COBRA benefits described in Section 6.1 and
6.2 are intended to be exempt from Section 409A under either the welfare
benefits exception set forth in Section 1.409A-1(a)(5) of the Treasury
Regulations (if COBRA premium payments are not taxable to the

 

 10 

 

 

Exhibit 10.1

 

 

Employee) or the limited payments exception set forth in Section
1.409A-1(b)(9)(v)(D) of the Treasury Regulations (if COBRA premium payments are
taxable to the Employee).

 

13.4         All expenses or other reimbursements as provided under the
Agreement shall be payable in accordance with the Company’s policies in effect
from time to time, but in any event shall be made on or prior to the last day of
the taxable year following the taxable year in which such expenses were incurred
by the Employee. No reimbursement or expenses eligible for reimbursement in any
taxable year shall in any way affect the expenses eligible for reimbursement in
any other taxable year and the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchanged for another benefit.

 

13.5         If the Employee is considered by the Company to be a “specified
employee” (within the meaning of Section 409A) upon separation from service and
any payment or the provision of any benefit under the Agreement or otherwise
that is payable upon separation from service is determined to be nonqualified
deferred compensation subject to Section 409A after giving full effect to the
intentions set forth in this Section 13, then any such payment or benefit shall
not commence until the earlier of (i) the first payroll period commencing during
the seventh month immediately following the date of such separation from
service, and (ii) the date of Employee’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed hereunder
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Employee in a lump sum, and any remaining payments and benefits due under the
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

13.6         All payments and benefits that are payable upon the termination of
the Employee’s employment hereunder shall be paid or provided only upon the
Employee’s “separation from service” from the Company within the meaning of
Section 409A (determined after applying the presumptions set forth in Section
1.409A-1(h)(1) of the Treasury Regulations.

 

14.           Section 280G.

 

14.1         The Employee shall bear all expense of, and be solely responsible
for, all federal, state, local or foreign taxes due with respect to any payment
received under the Agreement, including, without limitation, any excise tax
imposed by Section 4999 of the Code (the “Excise Tax”); provided, however, that
any payment or benefit received or to be received by the Employee in connection
with a Change in Control or the termination of employment (whether payable under
the terms of the Agreement or any other plan, arrangement or agreement with the
Company or an Affiliate (collectively, the “Payments”) that would constitute a
“parachute payment” within the meaning of Section 280G of the Code, shall be
reduced to the extent necessary so that no portion thereof shall be subject to
the Excise Tax but only if, by reason of such reduction, the net after-tax
benefit received by the Employee shall exceed the net after-tax benefit that
would be received by the Employee if no such reduction was made.  For purposes
of this Section 14:

 

(a)          The “net after-tax benefit” shall mean (i) the Payments which the
Employee receives or is then entitled to receive from the Company or its
Affiliates that would constitute “parachute payments” within the meaning of
Section 280G of the Code, less (ii) the amount of all federal, state and local
income and employment taxes payable by the Employee with respect to the
foregoing calculated at the highest marginal income tax rate for each year in
which the foregoing shall be paid to the Employee (based on the rate in effect
for such year as set forth in the Code as in effect at the time of the first
payment of the foregoing), less (iii) the amount of Excise Tax imposed with
respect to the payments and benefits described in (i) above.

 

 11 

 

 

Exhibit 10.1

 

 

(b)          All determinations under this Section 14 will be made by an
accounting firm or law firm that is selected for this purpose by the Company
prior to the Change in Control (the “280G Firm”).  All fees and expenses of the
280G Firm shall be borne by the Company. The Company will direct the 280G Firm
to submit any determination it makes under this Section 14 and detailed
supporting calculations to both the Employee and the Company as soon as
reasonably practicable.

 

(c)          If the 280G Firm determines that one or more reductions are
required under Section 14, the 280G Firm shall also determine which Payments
shall be reduced (first from cash payments and then from non-cash benefits) to
the extent necessary so that no portion thereof shall be subject to the excise
tax imposed by Section 4999 of the Code, and the Company shall pay such reduced
amount to the Employee. The 280G Firm shall make reductions required under this
Section 14 in a manner that maximizes the net after-tax amount payable to the
Employee.

 

(d)          As a result of the uncertainty in the application of Section 280G
at the time that the 280G Firm makes its determinations under this Section 14,
it is possible that amounts will have been paid or distributed to the Employee
that should not have been paid or distributed (collectively, the
“Overpayments”), or that additional amounts should be paid or distributed to the
Employee (collectively, the “Underpayments”).  If the 280G Firm determines,
based on either the assertion of a deficiency by the Internal Revenue Service
against the Company or the Employee, which assertion the 280G Firm believes has
a high probability of success or controlling precedent or substantial authority,
that an Overpayment has been made, the Employee must repay to the Company,
without interest; provided, however, that no loan will be deemed to have been
made and no amount will be payable by the Employee to the Company unless, and
then only to the extent that, the deemed loan and payment would either reduce
the amount on which the Employee is subject to tax under Section 4999 of the
Code or generate a refund of tax imposed under Section 4999 of the Code. If the
280G determines, based upon controlling precedent or substantial authority, that
an Underpayment has occurred, the 280G Firm will notify the Employee and the
Company of that determination, and the Company will promptly pay the amount of
that Underpayment to the Employee.

 

(e)          The parties will provide the 280G Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
280G Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 14.

 

15.           Definitions. As used herein the following terms have the following
meaning:

 

(a)          “Affiliate” means and includes any corporation or other business
entity controlling, controlled by or under common control with the corporation
in question.

 

(b)          “Cause” means any of the following: (i) the failure by the Employee
to perform any of Employee’s material duties hereunder; (ii) the conviction of
the Employee of any felony; (iii) the commission by the Employee of any crime
relating to Employee’s employment with the Company; (iv) willful misconduct by
the Employee that has resulted, and could reasonably have been expected to
result, in significant harm to the Company’s business or reputation; (v) the
failure by the Employee to materially comply with the written policies of the
Company; or (vi) a material breach of the terms of this Agreement by the
Employee (including, without limitation, a breach of Section 1.4, a failure to
commence employment or actions taken by the Employee which create a conflict of
interest for the Employee between the Company or any of its Affiliates, on the
one hand, and a competitor of the Company or any of its Affiliates, on the other
hand).  

 

(c)          “Change in Control” means the occurrence of any of the following
events: (i) if any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities

 

 12 

 

 

Exhibit 10.1

 

 

Exchange Act of 1934, as amended) becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of Company
representing 50% or more of the total voting power represented by Company’s then
outstanding voting securities (excluding for this purpose Company or its
Affiliates or any employee benefit plan of Company); (ii) a merger or
consolidation of Company, whether or not approved by the Company’s Board of
Directors, other than a merger or consolidation which would result in the voting
securities of Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the parent of such corporation) more than
fifty percent (50%) of the total voting power represented by the voting
securities of Company or such surviving entity or parent of such corporation
outstanding immediately after such merger or consolidation; or (iii) the sale or
disposition by Company of all or substantially all of Company’s assets in a
transaction requiring stockholder approval.

 

(d)          “Competing” means commercializing or developing in Phase 2 clinical
trials or later a drug or drug candidate for the same disease that is then being
commercialized or developed in Phase 2 clinical trials or later by the Company
or of any of its Subsidiaries or Affiliates prior to any Change in Control.

 

(e)          “Confidential Information” means trade secrets and confidential and
proprietary information of the Company, or any information provided to the
Employee or the Company under an obligation of confidentiality to a third party,
or any confidential, trade secret, or proprietary information acquired by the
Company from others with whom the Company or any Affiliate has a business
relationship, whether in written, oral, electronic or other form, including, but
not limited to, technical data and specifications, structures, cloning vectors,
nucleic acid sequences, proteins, protein domains, organisms, cell lines and
other biological materials, business and financial information, product and
marketing plans, customer and client information, customer and client lists,
customer, client and vendor identities and characteristics, agreements,
marketing knowledge and information, sales figures, pricing information,
marketing plans, business plans, strategy forecasts, financial information,
budgets, software, projections and procedures, the confidential evaluation of
(and confidential use or non-use by the Company or any Affiliate of) technical
or business information in the public domain, Inventions, and any other
scientific, technical or trade secrets of the Company or of any third party
provided to Employee or the Company under a condition of confidentiality.1/ The
term “Confidential Information” does not include information that (a) is or
becomes generally available to the public other than by disclosure in violation
of this Agreement, (b) was within the Employee’s possession prior to being
furnished to the Employee, (c) becomes available to the Employee on a
nonconfidential basis or (d) was independently developed by the Employee without
reference to the information provided by the Company.

 

(f)          “Good Reason” means the occurrence of one or more of the following
conditions arising without the Employee’s voluntary consent:

 

(i)          Any requirement that the Employee relocate to a worksite that would
increase the Employee’s one-way commuting distance by more than twenty-five (25)
miles;

 



 

 

1/ The term “trade secrets,” as used in this Agreement, shall be given its
broadest possible interpretation under applicable law and shall mean all forms
and types of financial, business, scientific, technical, economic, or
engineering information, including patterns, plans, compilations, program
devices, formulas, designs, prototypes, methods, techniques, processes,
procedures, programs, or codes, whether tangible or intangible, and whether or
how stored, compiled, or memorialized physically, electronically, graphically,
photographically, or in writing that (1) the Company has taken reasonable
measures to keep secret, and that (2) derives independent economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable through proper means by, another person who can obtain economic
value from the disclosure or use of the information.

 

 13 

 

 

Exhibit 10.1

 

 

(ii)         The Company’s material breach of any provision of this Agreement,
provided that the Employee gives notice to the Company within thirty (30) days
of the initial occurrence of the breach and it is not cured within thirty (30)
days of such notice. A “material breach of any provision of this Agreement”
under this clause (ii) includes, without limitation, the Company’s failure to
pay or provide salary, bonus or any other form of compensation referenced in
Section 3 that is not corrected by the Company within thirty (30) days after
receiving notice from the Employee, provided such notice is provided by the
Employee within thirty (30) days of the initial occurrence of the breach;
provided, further, however, that across the board reductions in compensation or
benefits affecting similarly situated employees shall not constitute a material
breach of this Agreement or Good Reason;

 

(iii)        The material diminution of Employee’s roles, responsibilities or
scope of authority in the Company and/or the entity resulting from a Change in
Control, provided that the Employee gives notice to the Company within thirty
(30) days of the initial occurrence of the material diminution, and it is not
cured within thirty (30) days of such notice; provided, further, however, that
it shall not constitute Good Reason that a Change in Control results in Employee
working for a subsidiary or operating division of a larger organization,
provided that Employee’s roles, responsibilities and scope of authority within
that subsidiary or operating division are comparable to Employee’s roles,
responsibilities and scope of authority with the Company prior to the Change in
Control.  

 

This definition of “Good Reason” shall be interpreted consistent with the
definition of an “involuntary separation from service” under Section 1.409A-1
(n) of the Treasury Regulations.

 

(g)          “Inventions” means any process, ideas, discoveries, creations,
manuscripts and properties, innovations, improvements, know-how, inventions,
designs, developments, apparatus, techniques, methods, laboratory notebooks,
formulae, writings, specifications, sound recordings, and pictorial and
graphical representations.

 

(h)          “Person” means any natural person, corporation, partnership, firm,
joint venture, association, joint stock company, trust, unincorporated
organization, governmental body or other entity.

 

(i)           “Subsidiary” means any corporation or other business entity
directly or indirectly controlled by the corporation in question.

 

[SIGNATURE PAGE FOLLOWS]

 

 14 

 

 

Exhibit 10.1

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  ARIAD PHARMACEUTICALS, INC.                     By: /s/ Paris Panayiotopoulos
    Paris Panayiotopoulos     President and Chief Executive Officer            
        EMPLOYEE                     By: /s/ Elona Kogan     Elona Kogan

 

 15 

 